UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7153


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RASHUNDRIA J. BURKES, a/k/a Roe,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cr-00296-HMH-11; 6:13-cv-00138-HMH)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rashundria J. Burkes, Appellant Pro Se.     Robert Frank Daley,
Jr., Jimmie Ewing, Mark C. Moore, Stanley D. Ragsdale, Assistant
United States Attorneys, Columbia, South Carolina; Carrie Fisher
Sherard, Assistant United States Attorney, Andrew Burke Moorman,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashundria          J.    Burkes       seeks   to     appeal      the   district

court’s orders denying relief on her 28 U.S.C.A. § 2255 (West

Supp. 2013) motion and denying her motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate          of         appealability.              28      U.S.C.

§ 2253(c)(1)(B) (2006).               A certificate of appealability will not

issue     absent     “a     substantial        showing       of       the    denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Burkes has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense     with        oral   argument       because       the       facts    and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3